 

Exhibit 10.19

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Release”) is entered into by and between
Differential Brands Group Inc., a Delaware corporation (the “Company”) and
Michael Buckley (the “Executive” or “I”) (the Company and the Executive are
collectively referred to as the “Parties”) as of October 29, 2018 (the
“Execution Date”). Capitalized terms used but not defined herein shall have the
meaning set forth in the employment agreement between the Company and the
Executive, dated January 28, 2016 (the “Employment Agreement”). Reference is
made to that Purchase and Sale Agreement by and among Global Brands Group
Holding Limited, GBG USA Inc., and the Company, dated as of June 27, 2018 (the
“Purchase Agreement”).

 

Executive’s last day of employment with the Company and service on the Company’s
Board of Directors (the “Board”) will be October 29, 2018 (the “Separation
Date”). After the Separation Date, Executive will cease immediately to hold any
and all officer or director positions Executive then has with the Company and
any of its respective past and present subsidiaries, affiliates, predecessors,
successors and assigns (“Company Entities”) and Executive will not represent
himself as being a board member, employee, officer, attorney, agent, or
representative of any Company Entities. Except as otherwise set forth in this
Release, the Separation Date is Executive’s employment termination date for all
purposes, meaning Executive is not entitled to any further compensation, monies,
or other benefits from the Company Entities, including coverage under any
benefit plans or programs sponsored by the Company Entities, as of the
Separation Date. Executive agrees not to seek future employment with any of the
Company Entities.

 

Executive agrees that for purposes of the Employment Agreement, the termination
of Executive’s employment does not constitute a Termination for Cause, a
Termination without Cause, a Termination for Good Reason or a Termination upon
Death or Disability. Executive agrees that his resignation is not the result of
any disagreement with the Company, any other member of the Company’s management
or any other member of the Board. In consideration for Executive’s execution of,
non-revocation of, and compliance with this Release, including Executive’s
waiver and release of claims as provided below, the Company Entities agree to
provide the following benefits (which are provided in addition to the Amounts
and Benefits (as defined in Section5(j)(i) of the Employment Agreement)) to
which Executive is not otherwise entitled:

 

·Continuation of Base Salary (as defined in the Employment Agreement) from the
Separation Date through December 31, 2018, less all relevant taxes and other
withholding, payable in accordance with the Company's normal payroll practices
(“Salary Continuation”). Notwithstanding the foregoing, no amount of Salary
Continuation shall be paid until the later of the Closing Date (as defined in
the Purchase Agreement) and the end of the non-revocation period (the “Effective
Date”), provided that, any amount of Salary Continuation that would otherwise
have been paid to the Executive during the period beginning on the Separation
Date and ending on the Effective Date shall be paid to the Executive within five
(5) business dates following the Effective Date;

 

A-1

 



 

·A lump sum cash payment of $200,000 (which, among other things, shall satisfy
all of the obligations of the Company with respect to vacation and paid time off
owed to the Executive), to be paid as soon as practicable following the
Effective Date, less all relevant taxes and other withholdings;

 

·If the Executive timely and properly elects continuation coverage for himself
(and any covered dependents) under the Consolidated Omnibus Reconciliation Act
of 1985 (“COBRA”), the Company shall pay for the cost of such coverage until the
earliest of: (i) the eighteen-month anniversary of the Separation Date; and (ii)
the date on which the Executive (or any covered dependent) becomes eligible to
receive substantially similar coverage from another employer.

 

·144,588 unvested Restricted Shares will accelerate and become fully vested on
the Effective Date and the shares covered by the Restricted Stock Unit Award
(less shares withheld for the payment of minimum tax obligations) will be
distributed to Executive as soon as practicable following the Effective Date;
and

 

·150,000 of the unvested Performance Shares will accelerate and become fully
vested on the Effective Date and the shares covered by such portion of the
Performance Shares (less shares withheld for the payment of minimum tax
obligations) will be distributed to Executive as soon as practicable following
the Effective Date and the remainder of the unvested Performance Shares will be
forfeited for no consideration.

 

I understand, acknowledge, and agree that these benefits exceed what I am
otherwise entitled to receive on separation from employment, and that these
benefits are being given as consideration in exchange for executing this
Release, including the general release. I further acknowledge no entitlement to
any additional payment or consideration not specifically referenced in this
Release.

 

Except as otherwise provided herein, in consideration of the severance payments
and/or benefits I am receiving pursuant to this Release, I, Michael Buckley, on
behalf of myself, and on behalf of my heirs, successors and assigns, hereby
knowingly and voluntarily release and discharge, to the fullest extent permitted
by law, the Company Entities and, with respect to each and all of the Company
Entities, all of their respective directors, officers, employees, agents, each
individually and in their representative capacities (“Company Entity Officials”)
(Company Entities and Company Entity Officials collectively referred to herein
as “Released Parties”) from any and all claims, demands, agreements,
obligations, expenses, actions, judgments and liabilities of any kind
whatsoever, in law, equity or otherwise, whether known or unknown, suspected or
claimed, specifically mentioned herein or not, which I had, have or may have
against any of the Released Parties by reason of any actual or alleged act,
event, occurrence, omission, practice or other matter whatsoever from the
beginning of time up to and including the date that I sign this and Release (the
”Claims”), including but not limited to Claims arising out of or in any way
relating to: (i) my employment with any and all of the Company Entities,
including the termination of that employment; (ii) any common law, public
policy, company policy, contract (whether oral or written, express or implied)
or tort law having any bearing whatsoever on the terms and conditions of my
employment; and/or (iii) any federal, state or local law, ordinance or
regulation including, but not limited to, the following (each as amended, if
applicable): the Age Discrimination in Employment Act (including Older Workers
Benefit Protection Act); Americans with Disabilities Act; Civil Rights Act of
1866; Civil Rights Act of 1991; Equal Pay Act; Family and Medical Leave Act of
1993; Fair Credit Reporting Act; National Labor Relations Act; Title VII of the
Civil Rights Act of 1964; Worker Adjustment and Retraining Notification Act; New
York State and New York City Human Rights Laws; New York State Labor Law; New
York State Worker Adjustment and Retraining Notification Act; New York
Whistleblower Protection Law, New York Civil Rights Law (N.Y. Civ. Rts. § 1, et
seq.), New York AIDS/HIV confidentiality law (N.Y. Public Health Law § 2780),
New York Equal Pay Act, New York Paid Family Leave Act; California Fair
Employment and Housing Act, Unruh Civil Rights Act; California Family Rights
Act, Moore-Brown-Roberti Family Rights Act, California Worker Adjustment and
Retraining Notification Act, California Labor Code (including without limitation
the California political activities discrimination statute, Cal. Labor Code
§ 1101; California crime victim or domestic violence victim discrimination
statute, Cal. Labor Code § 230; and California equal pay law, Cal. Labor Code
§ 1197.5); and any other law, ordinance or regulation regarding discrimination
or harassment or terms or conditions of employment.

 

A-2

 

 



I agree that I have entered into this Release as a compromise and in full and
final settlement of all Claims, if any, that I have or may have against any and
all of the Released Parties up to and including the date that I sign this
Release (except as otherwise expressly set forth below). I also agree that,
although I may hereafter discover Claims presently unknown or unsuspected, or
new or additional facts from those which I now know or believe to be true, I
intend to provide a complete waiver of all Claims based on any facts and
circumstances, whether known or unknown, up to and including the date that I
sign this Release (except as otherwise expressly set forth below) and hereby
knowingly waive all rights under any statute or common law doctrine that
otherwise limits a general release of claims, including without limitation
California Civil Code Section 1542. Said Section reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Notwithstanding the provisions of Section 1542 or any similar statute or common
law doctrine, and for the purpose of implementing a full and complete release
and discharge of all claims, I expressly acknowledge that this Release is
intended to include in its effect, without limitation, all claims including
those, if any, which I do not know or suspect to exist in my favor at the time
of execution hereof, and that the release agreed upon herein extinguishes any
such claim or claims (except as otherwise expressly set forth below).

 

However, notwithstanding the foregoing, I am not releasing, and, for the
avoidance of doubt, Claims do not include my rights, if any, (i) to
indemnification by the Company or any of its affiliates, to the maximum extent
permitted by law, for all claims or proceedings, or threatened claims or
proceedings, arising out of or relating to my service as an officer, director or
employee, as the case may be, of the Company or any of its subsidiaries, (ii) to
payment of any authorized but unreimbursed business expenses incurred prior to
the termination of my employment with the Company or any of its subsidiaries in
accordance with Section 4(g) of the Employment Agreement, (iii) under any
employee pension or welfare plan or program in which I participate or
participated, and (iv)  to be indemnified pursuant to Section 8 of the
Employment Agreement or pursuant to other agreements to which I may be entitled
to indemnification. Furthermore, I am not releasing any rights or claims that
may arise after the date on which I sign this Release or that cannot be released
by a private settlement agreement (such as statutory claims for worker’s
compensation/disability insurance benefits and unemployment compensation).

 

A-3

 

 

I represent that I have not assigned or transferred my rights with respect to
any Claims covered by this Release and that I have not filed, directly or
indirectly any legal proceeding against the Released Parties regarding any such
Claims. If I commence (or commenced) or participate in any action or proceeding
(including as a member of a class of persons) regarding Claims covered by this
Release, I acknowledge and agree that this Release shall be a complete defense
in such action or proceeding and, to the maximum extent permitted by law, I and
my heirs, successors and assigns will have no right to obtain or receive, and
will not seek or accept, any damages, settlement or relief of any kind
(including attorneys’ fees and costs) as a result of such action or proceeding.

 

In addition, I acknowledge and agree that I am and will continue to be bound by
the terms and conditions set forth in the Employment Agreement (including the
restrictive covenants) (the “Continuing Obligations”), all of which continue to
remain in full force and effect for the periods set forth therein
notwithstanding the termination of my employment and are hereby incorporated
herein by reference. Notwithstanding anything in this Release or the Employment
Agreement, in accordance with the Defend Trade Secrets Act of 2016, I understand
that (i) I shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(I) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and (II) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal, and (ii) if I file a lawsuit for retaliation by the
Company for reporting a suspected violation of law, I may disclose a trade
secret to my attorney and use the trade secret information in the court
proceeding, if I file any document containing the trade secret under seal and do
not disclose the trade secret except pursuant to court order.

 

In further consideration of the payment and/or benefits I am eligible to receive
pursuant to this Release, I agree to cooperate with the Company Entities, their
legal counsel and designees regarding any current or future claim, investigation
(internal or otherwise), inquiry or litigation relating to any matter with which
I was involved or had knowledge or which occurred during my employment, with
such assistance including, but not limited to, meetings and other consultations,
signing affidavits and documents that are factually accurate, attending
depositions and providing truthful testimony (in each case, without requiring a
subpoena); provided, however, that the Company will reimburse me for my
reasonable expenses (including attorneys’ fees and travel expenses) actually
incurred by me in connection with such cooperation (it being understood that if
any such expenses are expected to exceed $5,000, I shall inform the Company
prior to incurring such expenses to provide the Company with an opportunity to
either agree to reimburse me for such expenses or advise me not to provide such
cooperation necessitating the incurrence of such expenses).

 

A-4

 



 

I acknowledge that, pursuant to the terms of the Employment Agreement, I shall
not, directly or indirectly, take any action, or encourage others to take any
action, to disparage or criticize the Company and/or its subsidiaries and
affiliates or their respective employees, officers, directors, products,
services, customers or owners. The Company agrees to instruct its directors and
officers not to, directly or indirectly, after the Term (as defined in the
Employment Agreement), take any action, or encourage others to take any action,
to disparage or criticize Executive.

 

I acknowledge and agree that:

 

1.The payment and/or benefits I am receiving under the Release constitute
consideration over and above any payments and/or benefits that I might be
entitled to receive without executing this Release.

 

2.The Company advised and is hereby advising me to consult with an attorney
prior to executing this Release.

 

3.I was given a period of at least twenty-one (21) days within which to consider
this Release and that I must sign and return this Release no later than November
19, 2018.

 

4.The Company has advised me of my statutory right to revoke my acceptance of
the terms of this Release at any time within seven (7) days of my signing of
this Release.

 

5.I warrant and represent that my decision to accept this Release was
(a) entirely voluntary on my part; (b) not made in reliance on any inducement,
promise or representation, whether express or implied, other than the
inducements, representations and promises expressly set forth in the Employment
Agreement or in the Release; and (c) did not result from any threats or other
coercive activities to induce acceptance of this Release.

 

In the event I decide to exercise my right to revoke within seven (7) days of my
acceptance of this Release, I warrant and represent that I will do the
following: (1) notify the Company in writing of my intent to revoke my
agreement, and (2) simultaneously return in full the consideration, if any,
received from the Company Entities pursuant to the Employment Agreement and the
Release which consideration was expressly subject to my signing this Release.

 

Upon its effectiveness, this Release, the Employment Agreement and the
Continuing Obligations, together with any applicable equity award agreements and
equity plans, contains the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes and replaces all prior and
contemporaneous agreements, representations and understandings (whether oral or
written) regarding the subject matter hereof. Once executed by me, this Release
may be modified only in a document signed by me and the Company and referring
specifically hereto, and no handwritten changes to this Release will be binding
unless initialed by me and the Company. If any portion of this Release is held
to be unenforceable by any court of competent jurisdiction, the Parties intend
that such portion be modified to make it enforceable to the maximum extent
permitted by law. If any such portion (other than the general release
provisions) cannot be modified to be enforceable, such portion shall become null
and void leaving the remainder of this Release in full force and effect.

 

A-5

 



 

This Release shall be binding upon and inure to the benefit of (i) the Released
Parties, including the successors and assigns of the Released Parties, all of
which are intended third-party beneficiaries, and (ii) me and my heirs,
successors and assigns. This Release is not an admission of liability or
wrongdoing by me or any of the Released Parties, and such wrongdoing or
liability is expressly denied.

 

I further warrant and represent that I fully understand and appreciate the
consequence of my signing this Release and that I am signing it voluntarily.

 

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the 29th
day of October 2018.

 

  /s/ Michael Buckley   Michael Buckley

 

Witnessed by Paula Buckley on this 29th day of October, 2018.

 

  /s/ Paula Buckley   WITNESS

 

DIFFERENTIAL BRANDS GROUP INC.       By: /s/ Lori Nembirkow   Name: Lori
Nembirkow   Title: Secretary

 

A-6

 